Citation Nr: 0814098	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  05-10 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to November 
1984.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

In April 2007, the Board remanded this case for due process 
consideration.  The case has been returned to the Board for 
further review.

In December 2007, the veteran appeared at the St. Louis RO 
and testified via video before the undersigned Acting 
Veterans Law Judge.  A transcript of the hearing is of 
record.  


FINDINGS OF FACT

1.  The veteran is service connected for emphysema, evaluated 
as 30 percent disabling; left shoulder impingement syndrome, 
evaluated as 20 percent disabling; right shoulder impingement 
syndrome, evaluated as 20 percent disabling; and residuals of 
a left wrist fracture with degenerative changes, evaluated as 
10 percent disabling.  His combined disability rating is 60 
percent.

2.  The veteran is not considered unemployable due solely to 
his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.15, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1). This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In the instant case, the veteran received notification prior 
to the initial (July 2003) agency decision that is being 
appealed.  The RO's May 2003 notice letter informed the 
veteran that he could provide evidence to support his claim 
or the location of such evidence.  The notice letter notified 
the veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  He was advised 
that it was his responsibility to either send records 
pertinent to his claim, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim 
so that VA could help by getting that evidence.  He was also 
advised of the specific criteria for establishing a total 
disability evaluation based on individual unemployability.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA notice.  
The duty to notify the veteran was satisfied under the 
circumstances of this case.  
38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  The Board has applied these 
requirements to the veteran's TDIU claim.  The five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  The notice letter mailed to the veteran in March 
2006 addressed the Dingess requirements.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC. 
 See Mayfield  v. Nicholson, No. 2007-7130, 2007 WL 2694606 
(Fed. Cir. Sept 17, 2007) [hereinafter Mayfield III].  As a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  Here, following the 
March 2006 notice letter, the veteran's claim was 
readjudicate in a November 2006 SSOC.


VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all identified and 
available VA and non-VA medical records.  Records considered 
by the Social Security Administration (SSA) in making its 
decision are also of record.  The veteran was also provided 
an opportunity to set forth her contentions during the 
hearing before the undersigned.  The appellant has been 
afforded multiple VA medical examinations during the course 
of this appeal.  Neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

Analysis

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, this disability is ratable at 60 
percent or more, or if there are two or more disabilities, 
there is at least one disability ratable at 40 percent or 
more and additional disabilities to bring the combined rating 
to 70 percent or more.  Alternatively, a total disability 
rating for compensation based on unemployability may be 
assigned to a veteran who is unable to secure and follow a 
substantially gainful occupation by reason of his/her 
service-connected disabilities.  The veteran's employment 
history, educational and vocational attainment as well as his 
particular physical disabilities are to be considered in 
making a determination on unemployability.  38 C.F.R. §§ 
3.340, 3.341, 4.16.

The ability to overcome the handicap of disability varies 
widely among individuals.  The rating, however, is based 
primarily upon the average impairment in earning capacity, 
that is, upon the economic or industrial handicap which must 
be overcome and not from individual success in overcoming it.  
However, full consideration must be given to unusual physical 
or mental effects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effect of 
combinations of disability.  38 C.F.R. § 4.15.

Specifically, the regulations provide that, in exceptional 
cases where the schedular evaluations are found to be 
inadequate, an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities may be 
approved provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  

In Hatlestad v. Derwinski, 1 Vet. App 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need for discussing whether the 
standard delineated in the controlling regulations was an 
'objective' one based on average industrial impairment or a 
'subjective' one based upon the veteran's actual industrial 
impairment.  The Board is bound in its decisions by the 
regulations, the Secretary's instructions and the precedent 
opinions of the chief legal officer of VA.  38 U.S.C.A. § 
7104(c) (West 2002).

In a pertinent precedent opinion, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as a 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that 'unemployability' is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91.

For a veteran to prevail on a claim based on individual 
unemployability, it is necessary that the record reflect some 
factor which takes the claimant's case outside the norm of 
such a veteran.  See 38 C.F.R. §§ 4.1, 4.15.  The sole fact 
that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See 38 C.F.R. 4.16(a); see also Van Hoose, 4 Vet. App. at 
363.  If total industrial impairment has not been shown, the 
VA is not obligated to show that a veteran is incapable of 
performing specific jobs in considering a claim for a total 
rating based on individual unemployability.  See Gary v. 
Brown, 7 Vet. App. 229 (1994).

Service connection is currently in effect for emphysema, 
evaluated as 30 percent disabling; left shoulder impingement 
syndrome, evaluated as 20 percent disabling; right shoulder 
impingement syndrome, evaluated as 20 percent disabling; and 
residuals of a left wrist fracture with degenerative changes, 
evaluated as 10 percent disabling.  His combined disability 
rating is 60 percent.  The veteran is not service connected 
for any other disability, which means that his combined 
disability rating is 60 percent.  38 C.F.R. § 4.25 (2007).  
He therefore does not meet the schedular requirements for a 
total disability rating based on individual unemployability.  
Nevertheless, he contends that his service-connected 
disabilities, in and of themselves, prevent him from 
obtaining or maintaining employment.

Evidence contained in the record shows that the veteran last 
worked as a prep cook in 1991.  He claimed in his original 
application for compensation that he left his job due to 
symptoms of his wrists and back.  By his own reports, he 
stopped working because the medication he took when his 
shoulder started hurting (from lifting heavy supply bags) 
made him drowsy.  It also put him in and bad mood he would 
get mouthy.  His past employment required heavy lifting as 
well.  Additionally, there is some evidence that suggests 
that the veteran effectively has high school education via a 
GED certificate.

The report of the July 2003 VA examination indicated that the 
veteran's shoulder condition and chronic obstructive 
pulmonary disease (COPD) are not significantly limiting for 
the him.  It was also the examiner's medical opinion that the 
veteran's left wrist condition was as likely as not limiting 
for the veteran, such that he was not able to perform a 
physical job such as a restaurant worker.  Further, the 
examiner opined that sedentary work was as likely as not 
feasible due to his wrist condition.  

The Board notes that the July 2003 examination was less than 
clear as to whether the veteran's left wrist disability 
prevented him from sedentary work as well as physical work.  
The examiner's conclusion was poorly phrased and left to 
interpretation.  Nevertheless, even if the July 2003 report 
were liberally construed as stating that the veteran was 
essentially rendered unemployable due to his left wrist 
disability, the Board finds that the preponderance of the 
evidence is against the veteran's claim for total disability 
evaluation based on individual unemployability.  

An April 2006 VA examination report diagnosed (1) COPD with 
stable spirometry findings and stable chest x-ray with 
current daily treatments with triamcinolone inhaler and 
albuterol on an as needed basis, (2) bilateral shoulder 
impingement syndrome with acromioclavicular joint arthritis 
currently requiring daily inflammatory treatments without 
increased restriction in range of motion, weakness, or noted 
fatigability (in comparison to the July 2003 VA examination), 
and (3) left wrist fracture by history with mild degenerative 
changes without loss in range of motion, weakness, or 
fatigability.  With respect to the TDIU claim, the examiner 
stated that it is not at least as likely as not that the 
veteran's current unemployability status was directly related 
to his service-connected disabilities.  Rather, it was felt 
that the veteran unemployability was more directly related to 
his non-service connected conditions.

The theory that the veteran may be unemployable due to non-
service connected disabilities, but not solely due to 
service-connected disabilities, is supported by other 
relevant evidence of record.  Specifically, the Board notes 
that the veteran has been diagnosed with, but not service-
connected for, paranoid schizophrenia, a right wrist 
disability that limits his ability to write, degenerative 
joint disease of the lumbar spine, a bilateral knee 
disability, and bilateral eye disability.  Moreover, the 
veteran's psychiatric disability, right wrist disability, low 
back disability, bilateral knee disability, and bilateral eye 
disability are not for consideration when addressing whether 
the veteran is unemployable solely because of service-
connected disabilities.  

A July 1990 VA Form 28-1902b (Counseling Record - Narrative 
Summary) makes numerous references to the veteran having a 
personality and/or psychiatric disability that interfering 
with his employability.  Indeed, the examiner indicated that 
there was a "special concern" with regard to the veteran 
psychiatric disorder.  A September 1991 VA Form 28-1902b 
shows that the veteran's psychiatric problems made him a poor 
candidate for vocational rehabilitation.  A July 1995 SSA 
psychologist's functional capacity assessment noted that the 
veteran was hypervigilant, suspicious, and hostile.  His 
thinking, appearance, and some behaviors were bizarre.  
Attention and concentration were decreased secondary to 
hallucinations and thought disorder.  Cognitively, he could 
follow simple directions and perform simple tasks not 
requiring sustained, intense concentration.  He would have 
difficulty relating appropriately to coworkers and would both 
distract and be distracted by them.  He could be very 
difficult to supervise and would not adapt well to the stress 
of a work environment.  An October 1998 VA mental health 
treatment record states that the veteran is not able to work 
because of his mental and physical disabilities.  During a 
January 1999 psychological evaluation, the veteran could only 
cite "nerves" as the reason why his last job ended and he 
was unable to work.  He indicated that he frequently becomes 
fired when he messes up.  The psychologist noted that much of 
this appeared to be anger or impulse related.  The veteran 
also reported that he has memory lapses and will sometimes 
cuss out a coworker or other employee and then will not 
remember it later.  

In other words, the above reports and records clearly support 
the negative findings made in the aforementioned April 2006 
examination report, which determined the veteran's non-
service connected disabilities resulted in his 
unemployability.  Indeed, the Board's attention is drawn to 
the fact that SSA disability benefits were awarded based on 
the primary diagnosis of a non-service connected 
schizoaffective disorder.  The Board therefore affords 
greater probative value to the April 2006 examination report.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board further notes that the veteran has claimed that he 
applied for VA vocational rehabilitation benefits but was 
rejected due to his disabilities.  A February 2002 VA 
Vocational Rehabilitation Counseling Record, however, 
reflects that the veteran was found entitled to VA Vocational 
Rehabilitation under Chapter 31, Title 38, United States 
Code, based on his disabilities, mental illness, and 
dependence on the Social Welfare System.  He was noted to be 
in need of an Individualized Independent Living Program 
(IILP) to ensure he reaches him maximum potential.  A May 
2002 report of contact notes that the veteran stated that he 
is not prepared to start training under his IILP.  

A total rating based on individual unemployability for VA 
compensation purposes requires that the veteran be 
unemployable solely because of service-connected disorders.  
The overwhelming weight of the evidence is that, while the 
veteran may not be working, his unemployment status is not 
primarily attributed to his service-connected disorders.  The 
disability rating assigned to the veteran compensates him for 
the average impairment of earning capacity.  There is no 
credible evidence that his lack of employment is due 
entirely, or even primarily, to his service-connected 
disorders.  Consequently, it is the Board's opinion that the 
veteran's service-connected emphysema, left wrist, and 
bilateral shoulder disabilities alone are not sufficient to 
produce the veteran's unemployability.

The preponderance of the evidence is against the veteran's 
claim for a total disability rating based on individual 
unemployability and the doctrine of reasonable doubt is not 
for application.  See 38 U.S.C.A. § 5107(b) (West 2002).  
Therefore, the veteran's claim for a total disability rating 
based on individual unemployability must be denied.


ORDER

Entitlement to a TDIU is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


